Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
2.	Step 1: 
a.	Claims 11-20 are drawn to a product.
b.	Claims 1-10 are drawn to a process.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
3.	Step 2A: 
4.	Under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a method of organizing human activity.
5.	The claim language recites arranging a multiplayer game which is considered methods of organizing human activity. The language of claim 1 presents a computer game that is played in a multiplayer environment in which player accounts are associated together. However, outside of a computer environment players can play games together in a multiplayer environment outside of the networking and bookkeeping environment that the claims present. Additionally various attributes of a player’s account can be recorded and specified by an administrator. For example, an administrator can perform the step of “the second player account including the player identifier, wherein the associating operation includes comparing the player identifier in the first player account with the player identifier in the second player account.” Therefore, the claims represent an abstract idea.
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the claims recite only the arrangement of a multiplayer game, and thus there is no improvement to computer technology. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only generic computers are used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
7.	Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not recite significantly than a server and mobile devices which are well-known and understood within the art. Applicant has amended the claims to further include “at least one of the one or more wagering game machines being an electromechanical machine configured to play mechanical slots, each wagering game machine including a value input device and a payout mechanism, the value input device configured to accept a physical item associated with monetary value to establish a credit balance from which wagers are drawn, the payout mechanism configured to dispense a payout from the credit balance.” However, U.S. PGPUB 2005/0148384, see paragraph [0003]; U.S. PGPUB 2002/0045474, see paragraph [0003-0006], states that such a gaming machine is conventional and well-known. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible. 

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Applicant has amended the claims to recite “the second player account including the player identifier, wherein the associating operation includes comparing the player identifier in the first player account with the player identifier in the second player account” which can be performed by an administrator outside of the environment of a computerized environment. Furthermore the structural amendments of “at least one of the one or more wagering game machines being an electromechanical machine configured to play mechanical slots, each wagering game machine including a value input device and a payout mechanism, the value input device configured to accept a physical item associated with monetary value to establish a credit balance from which wagers are drawn, the payout mechanism configured to dispense a payout from the credit balance” has been disclosed as being conventional and well known in the prior art (U.S. PGPUB 2005/0148384, see paragraph [0003]; U.S. PGPUB 2002/0045474, see paragraph [0003-0006]). Thus, the claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715